Mr. Chief Justice Sharkey
delivered the opinion of the court.
The note on which the suit was brought was endorsed and returned to the maker, and after endorsement, the words “ at the bank in Rodney, Miss.,” were added as part of the note. It does not appear whether these words were added before the delivery of the note to the plaintiff or not, or by whom they were inserted. On the trial, the defendant’s counsel requested the court to charge the jury, that if they believed the interlineation was made after the note was delivered to the plaintiff, and without the consent of the defendant, the note was void, and they must find for the defendant; which charge the court gave. In this charge, there was no error. It was such an alteration of the note, as would avoid it. If there was no proof as to who made the alteration, a fair presumption might be indulged that it was done by the maker before delivery; but the jury found for the defendant, and we must presume they had sufficient before them to justify the verdict.
Judgment affirmed.